FILED
                             NOT FOR PUBLICATION                            AUG 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SERGEY OKHVAT,                                   No. 09-70473

               Petitioner,                       Agency No. A099-763-926

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Sergey Okhvat, a native of the former Soviet Union and citizen of Russia,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

application for asylum and withholding of removal. Our jurisdiction is governed


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by 8 U.S.C. § 1252. We review for substantial evidence, Shrestha v. Holder, 590
F.3d 1034, 1039 (9th Cir. 2010), and we deny in part and dismiss in part the

petition for review.

      The BIA determined that Okhvat failed to meet his burden of proof for

asylum and withholding of removal because he failed to provide sufficient

evidence to corroborate his claim, namely the testimony or statement of a doctor in

the United States whose correspondence with Okhvat is at the heart of Okhvat’s

claim of persecution. The BIA rejected Okhvat’s explanation for his failure to

provide the corroborating evidence. In his opening brief, Okhvat does not raise

any challenge to the BIA’s conclusions. See Martinez-Serrano v. INS, 94 F.3d
1256, 1259-60 (9th Cir. 1996) (issues that are not addressed in the argument

portion of a brief are deemed waived). Accordingly, we deny the petition for

review as to Okhvat’s asylum and withholding of removal claims.

      To the extent Okhvat alleges that he was denied a fair hearing in violation of

due process, we lack jurisdiction to consider his claim because he failed to raise it

to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (court lacks

jurisdiction to consider newly-raised procedural due process claim not raised in

appeal to the BIA).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                    09-70473